DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 states, “forming the circuit board made up of n layers on a second protective layer”. This language is considered ambiguous. Referencing the circuit board that is found in the preamble is believed to encompass the whole of the structure, the recitation within claim 15 appears to imply that the “circuit board” is only present of layers on the second protective layer and is not present below the second protective layer. Further amendment is required to overcome this ambiguity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 7, 8, 9, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. (US PG. Pub. 2018/0213653) in view of Ishimaru et al. (US PG. Pub. 2009/0195997).

Regarding claim 1 – Tago teaches a circuit board (fig. 1, 5 & 7A) comprising: a base substrate (fig. 5, 212 [paragraph 0066] Tago states, “layer 212”) having a device mount area (area having device 30 mounted thereon) defined thereon; a first wiring pattern (wiring pattern 22/23 formed on top surface of layer 212 [paragraph 0045] Tago states, “wiring conductor patterns 23…land conductors 22”) formed on a first surface (upper surface) of the base substrate (212); a dummy pattern (41/41A [paragraph 0051 & 0078] Tago states, “the reinforcement conductor patterns 41 and 42 are dummy conductors…reinforcement conductor pattern 41A”) formed on the base substrate (212), wherein at least a part of the device mount area is filled with the dummy pattern (claimed structure shows the dummy pattern 41 overlapping with the device mount area of device 30); a first protective layer (fig. 5, 211 [paragraph 0066] Tago states, “thermoplastic resin layers 211”) covering the first wiring pattern (22/23) and the dummy pattern (41/41A; see fig. 1); and a lead pattern (wiring 22/23 formed on the top surface of first protective layer 211) formed on the first protective layer (211), wherein the lead pattern (uppermost wiring 22/23) is extended to the device mount area (figure 1 shows the lead pattern 22/23 extending to the bumps 31 of the device 30), wherein the dummy 
 	Tago does not explicitly teach wherein the dummy pattern comprises: a hole via; and a periphery around the hole.
 	Ishimaru teaches a circuit board (fig. 6(h) & 7(c)), 100 [paragraph 0036] Ishimaru states, “COF substrate 100”) that has a dummy pattern (3 [paragraph 0038] Ishimaru states, “metal layer 3 made of copper”) that comprises: a hole via (3a [paragraph 0038] Ishimaru states, “slit 3a”); and a periphery around the hole (figure 7(c) shows the dummy pattern 3 surrounding the periphery around the hole 3a).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board with a dummy pattern having an opening as taught by Tago with the dummy pattern explicitly having a hole with a defined periphery around the hole as taught by Ishimaru because Ishimaru states regarding the use of the hole, “This prevents the significantly large stresses from being applied to part of the terminals 21, relaxing the stresses as a whole applied to the terminals 21” [paragraph 0049].

Regarding claim 2 – Tago in view of Ishimaru teach the circuit board of claim 1, wherein the lead pattern (Tago; fig. 1, upper most wiring 23) comprises a bonding portion 

Regarding claim 3 – Tago in view of Ishimaru teach the circuit board of claim 2, but fails to explicitly teach wherein the first distance ranges from 0.1um to 100 um.
   	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first distance ranging from 0.1um to 100 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling and optimizing the distance between the dummy pattern periphery and the bonding portion allows control of the reinforcing features of the dummy pattern, see “overlapping” feature discussed in Abstract of Tago et al.	

Regarding claim 5 – Tago in view of Ishimaru teach the circuit board of claim 1, further comprising: a through hole (Tago; fig. 1, 25) formed through the first protective layer (211), wherein the first wiring pattern (wiring pattern 23 formed on the base substrate 212) is exposed via the through hole (see figs. 1 and 5); and a connection wiring ([paragraph 0048] Tago states, “interlayer connection conductors 25”) electrically connecting the lead pattern (upper lead pattern 23) with the first wiring pattern (wiring 

Regarding claim 7 – Tago in view of Ishimaru teach the circuit board of claim 1, wherein the dummy pattern (Tago; fig. 1, 41) is not connected ([paragraph 0051] Tago states, “the reinforcement conductor patterns 41 and 42 are connected to each other by a plurality of interlayer connection conductors 43, they are not connected to an electrical circuit defined by the component mounted resin substrate 10”) to the first wiring pattern (wiring pattern 23 formed on the base substrate 212).

Regarding claim 8 – Tago in view of Ishimaru teach the circuit board of claim 1, further comprising: a second wiring pattern (Tago; figs. 1 and 5, lowermost wiring pattern 23) formed on a second surface (bottom surface of base substrate 212) of the base substrate (212); and a via (25) penetrating through the base substrate (212) to electrically connect the first wiring pattern (wiring pattern 23 formed on top of base substrate 212) with the second wiring pattern (wiring pattern 23 formed on the bottom of base substrate 212).

Regarding claim 9 – Tago in view of Ishimaru teach the circuit board of claim 1, wherein the circuit board is implemented as a stack of n layers (Tago; figure 5 shows 7 layers), wherein n is a natural number equal to or greater than two (figure 5 shows the n natural number being greater than two).


 	Tago does not explicitly teach wherein the dummy pattern comprises: a hole via; and a periphery around the hole.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board with a dummy pattern having an opening as taught by Tago with the dummy pattern explicitly having a hole with a defined periphery around the hole as taught by Ishimaru because Ishimaru states regarding the use of the hole, “This prevents the significantly large stresses from being applied to part of the terminals 21, relaxing the stresses as a whole applied to the terminals 21” [paragraph 0049].

Regarding claim 14 – Tago in view of Ishimaru teach the method of claim 10, further comprising: forming a via hole (Tago; fig. 5, via hole shown passing through base substrate 212) penetrating the base substrate (212); forming a via so that the via hole is filled with the via (25); and forming a second wiring pattern (figs. 1 and 5, lowermost wiring pattern 23) electrically connected to the first wiring pattern (wiring pattern 23 formed on top of base substrate 212) through the via (claimed structure shown in figure 1 and 5).

Regarding claim 16 – Tago in view of Ishimaru teach the method of claim 10, further comprising: bonding another circuit board (Tago; fig. 5, 213) connected to the wiring .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. in view of Ishimaru et al. as applied to claim 1 and 10, and further in view of Kajiya (US PG. Pub. 2013/0092421).

Regarding claim 6 – Tago in view of Ishimaru in view of Ishimaru teach the circuit board of claim 1, but fails to teach further comprising: a second protective layer formed to cover the lead pattern above the first protective layer.
 	Kajiya teaches a circuit board (fig. 1 [title] Kajiya states, “flexible circuit board”) having a second protective layer (7 [paragraph 0043] Kajiya states, “resist 7”) formed to cover the lead pattern (3a [paragraph 0043] Kajiya states, “wiring layer 3a”) above the first protective layer (2 [paragraph 0043] Kajiya states, “polyimide film 2”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board as taught by Tago in view of Ishimaru with the inclusion of a second protective layer covering the lead pattern as taught by Kajiya because Kajiya states, “an upper side of the wiring layer 3a is covered or coated and protected by a resist 7” [paragraph 0043]. The protective layer will prevent dust and moisture (causing shorting) from occurring with the lead pattern.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. in view of Ishimaru et al. as applied to claim 10, and further in view of Kyozuka (US PG. Pub. 2016/0057863).

Regarding claim 11 – Tago in view of Ishimaru teach the method of claim 10, wherein the forming the lead pattern (Tago; fig. 1, upper wiring 23) comprises forming a through hole (through hole 25  shown in layer 211 of figure 5) through the first protective layer (211) to expose the wiring pattern (wiring pattern 23 formed on the upper surface of base substrate 212); forming a connection wiring ([paragraph 0048] Tago states, “interlayer connection conductors 25”) so that the through hole is filled with the connection wiring (see figs. 1 and 5).
 	Tago in view of Ishimaru do not specifically teach plating a surface of the connection wiring.
 	Kyozuka teaches a method of fabricating a circuit board (fig. 9E [title] Tago states, “electronic component device and method for manufacturing the same”) wherein a lead pattern (34y) comprises plating ([paragraph 0123] Kyozuka states, “metal plated layer 34y made of copper or the like is formed by electrolytic plating”) a surface of the connection wiring (34x).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of fabricating a circuit board having a lead pattern formed on a surface of the connection wiring as taught by Tago in view of Ishimaru with the plating as taught by Kyozuka because plating will adhere strongly as required and prevents corrosion between layers.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. in view of Ishimaru et al. and Kyozuka as applied to claim 11, and further in view of Furutani et al. (US PG. Pub. 2016/0088727).

Regarding claim 12 – Tago in view of Ishimaru and Kyozuka teach the method of claim 11, but fails to teach the method comprising: simultaneously forming the connection wiring and the lead pattern.
 	Furutani teaches a method of fabricating a circuit board (fig. 1 [title] Furutani states, “printed wiring board and semiconductor package”) comprising: simultaneously forming ([paragraph 0069] Furutani states, “the via conductors 58 and the fourth conductor layer 51 are formed can be simultaneously performed”) the connection wiring (58) and the lead pattern (51).
   	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of fabricating a circuit board having a lead pattern and a connection wiring as taught by Tago in view of Ishimaru and Kyozuka with the lead pattern and the connection wiring being formed simultaneously as taught by Furutani because Furutani states, “Therefore, in the processes in which the core laminate body 20 is formed (see FIG. 4B-4F), manufacturing lead time from input to completion of the wiring board 10 can be shortened, for example, as compared to forming the core laminate body by further laminating two sets of insulating layers and conductor layers on only one side of the second conductor layer 25 and the like” [paragraph 0069].

Regarding claim 13 – Tago in view of Ishimaru, Kyozuka in view of Furutani teach the method of claim 12, further comprising: forming a second protective layer (Furutani; fig. 60 [paragraph 0048] Furutani states, “solder resist layer 60”) to cover the lead pattern (51) above the first protective layer (55).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. in view of Ishimaru as applied to claim 10, and further in view of Otremba et al. (US PG. Pub. 2015/0091176).

Regarding claim 15 – Tago in view of Ishimaru teach the method of claim 10, but fail to teach further comprising: forming the circuit board made up of n layers on a second protective layer, which is formed on the first protective layer to cover the lead pattern, wherein n is a natural number equal to or greater than two.
 	Otremba teaches a method of fabricating a circuit board (fig. 6 [paragraph 0054] Otremba states, “circuit board 180”) further comprising: forming the circuit board made up of n layers (figure 4 shows a 5 layer build-up structure) on a second protective layer (middle insulating layer), which is formed on the first protective layer (insulating layer directly below the second protective layer) to cover the lead pattern (lower most circuit pattern), wherein n is a natural number equal to or greater than two (two additional circuit layers are shown on top of the second protective layer).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of fabricating a circuit . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Choi et al. (US PG. Pub. 2009/0273076) discloses a tape for heat dissipating member.
Ebe et al. (US PG. Pub. 2009/0277667) discloses a printed circuit board and method of manufacturing the same.
Malatkar et al. (US PG. Pub. 2013/0271929) discloses a thermal expansion compensators for controlling microelectronic package warpage.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847